DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 09/02/2021 and 09/03/2021 have been entered. 

Claim Status
Claim 32 is new.
Claims 2-3, 5-6, 8-13, 16-19 and 25 are canceled.
Claims 14-15, 20-24, and 26-31 are withdrawn.
Claims 1, 4, 7, and 32 are under examination.  

Priority
The U.S. effective filing date for all claims under examination is set at 01/16/2017 since some still fail the enablement requirement as discussed below and their scope 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/28/2021, 09/22/2021, and 10/04/2021 are being considered by the examiner.

Objections Withdrawn
Nucleotide and/or Amino Acid Sequence Disclosures
The objection over Figure 13 is withdrawn in view of Applicant’s amendments to the Figure legend thereof.  

Claim Objections
The objection to claim 4 is withdrawn in view of Applicant’s amendments.   
The objection to claims 7 and 19 is withdrawn in view of Applicant’s amendments.   
The duplicate claim warning over claims 7 and 19 is withdrawn in view of cancellation of claim 19.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 7 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments and arguments.  

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1 and 4 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for antibodies that bind sialylated HEG1 comprising all parental CDRs, does not reasonably provide enablement for similar antibodies with fewer than all CDRs on each antibody molecule or any antibody with mutated CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 1, 4, 7, and 19 are rejected under 35 U.S.C. § 112(a) for lack of enablement over the full scope of the claims. The Examiner states that the specification is not enabling for antibodies with fewer than all CDRs or antibodies with mutated CDRs. The claims are amended herein to specify that, in addition to the claimed antibodies, the antigen binding fragments of the antibodies also possess six CDRs.
The Examiner comments that three of the CDRs are too short. In response, the Applicants refer the Examiner to the amendments to claims 1, 4, and 7, described above, by which corrections to certain CDR sequences have been made. The Applicants also further submit that that the length of VH CDR3 is four amino acids in length. This is confirmed in the accompanying Declaration.
The Applicants request that these rejections be reconsidered and withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive for the reasons below.
or the antigen binding fragment comprises six CDRs.  Therefore, only the antibody need comprise all six owed to the use of “or”.  Thus, the claims as amended still do not limit the claim scope to that which is enabled for the reasons of record with respect to the fragment.  It is suggested that Applicant recite that the antibody and the antigen binding fragment comprise in the first wherein clause of each of these claims. Alternatively, Applicant can recite the term “each” after fragment in said wherein clause.
The examiner acknowledges that the current HCDR3 is a Kabat HCDR3 since it is flanked by the known consensus sequences for said CDR’s boundaries.  It may be just four residues.  

New Objections
Specification
The amendment filed 09/02/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The specification has been amended to recite a new antibody genus defined by six CDRs.  CDRs of the six defined by SEQ ID Nos. 90-93 are new matter.  These can be found on pages 14-15, 23, and 56-57, as well as in the new Figure 6 dated 09/02/2021.  Applicant disclosed a single species with said CDRs implicitly therein called SKM9-2.  See Figure 6 and Applicant’s most recent arguments.  However, this single species is not a genus.  Therefore, it does not support contemplation of a genus.  When one goes to the original specification to identify 
Applicant argues, including in the affidavit filed 09/02/2021, that one can identify these new CDRs from the previous sequences of Figure 6.  This is an argument that the new CDRs are obvious and one is enabled to find them.  However, description is severable from the enablement requirement.  Also, it is insufficient that an embodiment be obvious from the original disclosure in order to support its original contemplation.  Rather, it must be taught either explicitly or implicitly and with specificity.  The genus in the amended disclosure as stated above which contains new SEQ ID Nos. 90-93 was never explicitly taught and so was never specifically contemplated by Applicant.  Said CDRs may be implicit to a single species as in Figure 6; however, this does not equate to a genus comprising the same CDRs nor were these new CDRs pointed out with any specificity in the original disclosure.  This is evidenced by Applicant’s need to submit a new Figure 6 and new sequence identifiers. 
Lastly, no one of ordinary skill in this art would assume that the new genus discussed above with structurally different CDRs functions the same as the old genus taught in the disclosure.  These is because the CDRs have changed sequence and so have been mutated.  As discussed on pages 13-14 of the action dated 11/10/2020, CDR mutation leads to unpredictable results with respect to antigen binding.  Therefore, the 
Taken together, Applicant never contemplated the new antibody genus in the original disclosure and so clearly did not possess it at the time of filing.  Thus, this objection to the specification and new drawing is made.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 32 is objected to because of the following informalities:  Claim 32 is objected to since part (a) should use the claim language previously in claim 7 to include “VH and CH1 of an antibody” for consistency.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


These claims have been amended to recite a protein complex or antibody genus that contains four CDRs not contemplated in the original disclosure. CDRs defined by SEQ ID Nos. 90-93 are new matter.  
Applicant disclosed a single antibody species with said CDRs implicitly therein called SKM9-2.  See Figure 6 and Applicant’s most recent arguments.  However, this single species is not a genus.  Therefore, it does not support contemplation of a genus.  When one goes to the original specification to identify contemplation or recitation of the genus of antibody comprising six CDRs that include SEQ ID Nos. 90-93, it is not found.  The same can be said for the original claims and figures.  The genus of antibody defined with SEQ ID Nos. 90-93 as part of the CDR set was never taught in the original disclosure.  Therefore, its recitation now as stated above introduces new matter into the claims.
Applicant argues, including in the affidavit filed 09/02/2021, that one can identify these new CDRs from the previous sequences of Figure 6.  This is an argument that the new CDRs are obvious and one is enabled to find them.  However, description is severable from the enablement requirement.  Also, it is insufficient that an embodiment be obvious from the original disclosure in order to support its original contemplation.  
Lastly, no one of ordinary skill in this art would assume that the new genus discussed above with structurally different CDRs functions the same as the old genus taught in the disclosure and previously recited in the claims.  These is because the CDRs have changed sequence and so have been mutated.  As discussed on pages 13-14 of the action dated 11/10/2020, CDR mutation leads to unpredictable results with respect to antigen binding.  Therefore, the two genera, the old genus defined by the previous six CDRs, and the new genus defined with four new CDRs would not be viewed as necessarily functionally identical.  
Taken together, Applicant never contemplated the new antibody genus in the original disclosure and so clearly did not possess it at the time of filing.  Thus, this rejection is made.
First, Applicant may consider amending the claims to recite originally disclosed VH and VL regions if the antibody genus of the claims was taught and defined by such in the original disclosure.  

Third, Applicant may consider amending the claims to recite the original CDRs if they are in fact CDRs identifiable with a known CDR identification system such as that of Kabat, Chothia, IMGT, etc.  To avoid the previous enablement rejection, Applicant should explain which system was used to identify these CDRs and explain why they are enabled.  This can be done through scientific evidence or identifying U.S. patents that perhaps use the same types of CDRs in defining antibodies.    

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael Allen/Primary Examiner, Art Unit 1642